DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  in line 2-3 reciting, “…prior to said etching portion of the III-V semiconductor material” is assumed to read, “…prior to said etching [[portion]] portions of the III-V semiconductor material.” Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the preamble in line 1 reciting, “A method of semiconductor device comprising:” is assumed to read, “A method of forming a semiconductor device comprising:” Appropriate correction is required.  Claims 19 and 20 are objected to as depending from claim 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the inverted apex geometry" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read “[[the]] an inverted apex geometry”.

Claim 2 recites the limitation "opposing sides of the base region" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read “the opposing sides of the base region.”
Claims 3-7 are rejected as ultimately depending from claim 2.
Claim 4 recites the limitation "the sacrificial gate structure" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read “the sacrificial [[gate]] extrinsic base structure”.
Also, claim 4 recites the limitation, "facets having a {110} crystalline orientation" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read “the facets having [[a]] the {110} crystalline orientation”.
Claims 5-7 are rejected as ultimately depending from claim 4.
Regarding claim 6, the abbreviation “e.g.”, synonymous with the phrase "for example", renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 is rejected as depending from claim 6.
Claim 10 recites the limitation "the inverted apex geometry" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read “[[the]] an inverted apex geometry”.
Claims 11-17 are rejected as ultimately depending from claim10.
Claim 11 recites the limitation "opposing sides of the base region" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read “the opposing sides of the base region.”
Claims 12-14 are rejected as ultimately depending from claim 11.
extrinsic base structure”.
Also, claim 13 recites the limitation "facets having a {110} crystalline orientation" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read “the facets having [[a]] the {110} crystalline orientation”.
Claim 14 is rejected as depending from claim 13.
Regarding claim 15, the abbreviation “e.g.”, synonymous with the phrase "for example", renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Also, claim 15 recites the limitation "the dielectric material" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 15 nominally depends from itself.  For purposes of compact prosecution, claim 15 is assumed to depend from claim 10.
Claim 16 is rejected as depending from claim 15.
Claim 18 recites the limitation "the inverted apex geometry" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read “[[the]] an inverted apex geometry”.
Claims 19-20 are rejected as depending from claim18.
Claim 20 recites the limitation "the bipolar junction transistor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read “the semiconductor device 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 nominally depends from itself while reciting “the dielectric material” previously recited.  For purposes of compact prosecution, claim 15 is assumed to depend from claim 11.
Claim 16 is rejected as depending from claim 15.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoar-Tabari (US Patent No. 9,059,016) in view of Leidy (US PGPub 2015/0228769), and as .

Regarding claim 1, Hekmatshoar-Tabari discloses in Figs. 1B-4 and 8-10B, forming a III-V semiconductor material (16L, col. 4, lines 64-67:  first semiconductor material; col. 5, lines 1-4:  first semiconductor material is any so long as another material has a greater band gap for emitter/collector; col. 11, lines 59 to col. 12, line 12:  III-V lattice-matched materials, e.g. GaAs, InGaAs, etc.) for a base region (28, col. 13, lines 28-32:  in Figs. 2-4 as formed of a first semiconductor material 16) atop a III-V semiconductor substrate (15L, col. 4, lines 33-42:  InP); and 
forming emitter and collector regions on opposing sides of the base region (34 & 36, col. 13, lines 37-45:  grown as in the previous embodiment of a second semiconductor material, col. 9, lines 45-55: with a band gap larger than that of the first semiconductor material of the base).
Hekmatshoar-Tabari appears not to explicitly disclose etching the III-V semiconductor substrate selectively to facets having a {110} crystalline orientation to provide a trench having an inverted apex geometry underlying at least the base region.
Leidy discloses in Fig. 1, a dielectric region (190, para. [0041]:  isolation material filled trench 112) underlying an HBT (para. [0041]), the dielectric region having an inverted apex geometry (see Fig. 1), wherein sidewalls of the dielectric region extending to an apex of the inverted apex geometry are present on facets of a supporting substrate semiconductor material.  Leidy also discloses that etching the substrate is done by selective etch of a substrate under a device layer of dissimilar composition (301 selective to 302, para. [0043-0044]), and with the substrate having a [100] surface orientation (para. [0047]) facet selective wet etch enables {110}-oriented trench bottom facets (Fig. 6, para. [0055-0056]) by means of choice of etchant and mask edges oriented to enable selective facet etching (Figs. 4A-B, para. [0047-0048] & [0054]0055]).  The Examiner notes that the asymmetric trench bottoms shown in Fig. 6 result from extra process steps and is a space improvement over that shown for symmetric trenches in Fig. 1.  Caneau, Donnelly, and Fan provide evidence that [100]-oriented InP substrate is appropriate for a lateral T and fmax of the HBT (Leidy, para. [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the inverted apex dielectric-filled trenches with {110}-oriented trench bottoms of Leidy in the InP substrate layer below the device of Hekmatshoar-Tabari to reduce parasitics and improve fT and fmax of the HBT by, e.g. reducing or eliminating the resistive and higher-k substrate layer adjacent to the collector, emitter, and base bottoms and replacing it with the trench dielectric.  In so doing, the method includes etching the III-V semiconductor substrate selectively to facets having a {110} crystalline orientation to provide a trench having an inverted apex geometry underlying at least the base region.
Regarding claim 9, Hekmatshoar-Tabari as combined further discloses that the bipolar junction transistor is a lateral bipolar junction transistor (col. 1, line 43).
Regarding claim 10, Hekmatshoar-Tabari discloses in Figs. 1B-4 and 8-10B, forming a III-V semiconductor material (16L, col. 4, lines 64-67:  first semiconductor material; col. 5, lines 1-4:  first semiconductor material is any so long as another material has a greater band gap for emitter/collector; col. 11, lines 59 to col. 12, line 12:  III-V lattice-matched materials, e.g. GaAs, InGaAs, etc.) for a base region (28, col. 13, lines 28-32:  in Figs. 2-4 as formed of a first semiconductor material 16) atop a III-V semiconductor substrate (15L, col. 4, lines 33-42:  InP); and 

Hekmatshoar-Tabari appears not to explicitly disclose etching the III-V semiconductor substrate selectively to facets having a {110} crystalline orientation to provide a trench having an inverted apex geometry underlying at least the base region; and filling the trench having the inverted apex geometry with a dielectric material.
Leidy discloses in Fig. 1, a dielectric region (190, para. [0041]:  isolation material filled trench 112) underlying an HBT (para. [0041]), the dielectric region having an inverted apex geometry (see Fig. 1), wherein sidewalls of the dielectric region extending to an apex of the inverted apex geometry are present on facets of a supporting substrate semiconductor material.  Leidy also discloses that etching the substrate is done by selective etch of a substrate under a device layer of dissimilar composition (301 selective to 302, para. [0043-0044]), and with the substrate having a [100] surface orientation (para. [0047]) facet selective wet etch enables {110}-oriented trench bottom facets (Fig. 6, para. [0055-0056]) by means of choice of etchant and mask edges oriented to enable selective facet etching (Figs. 4A-B, para. [0047-0048] & [0054]0055]).  The Examiner notes that the asymmetric trench bottoms shown in Fig. 6 result from extra process steps and is a space improvement over that shown for symmetric trenches in Fig. 1.  Caneau, Donnelly, and Fan provide evidence that [100]-oriented InP substrate is appropriate for a lateral HBT (Caneau, col. 2, line 39), that crystal-plane selective etch chemistries to produce the {110} trench bottoms of Leidy are well known in the art for InP (Caneau, Fig. 9, col. 5, lines 43-45:  symmetric, 45-degree V-shaped groove by anisotropic etch of InP; Donnelly, col. 2, line 55 to col. 3, line 20), and that the III-V substrate material can be effectively etched selective to the III-V device layers (Fan, para. [0027] and Table 1:  InP etched by HCl selective to GaAs/InGaAs).  Leidy further discloses in Fig. 23, filling the trench having the inverted apex geometry with a dielectric material (870, para. [0082]). Dielectric trench regions underlying the device reduces parasitic capacitances and resistances and improves fT and fmax of the HBT (Leidy, para. [0041]).  
T and fmax of the HBT by, e.g. reducing or eliminating the resistive and higher-k substrate layer adjacent to the collector, emitter, and base bottoms and replacing it with the trench dielectric.  In so doing, the method includes etching the III-V semiconductor substrate selectively to facets having a {110} crystalline orientation to provide a trench having an inverted apex geometry underlying at least the base region; and filling the trench having the inverted apex geometry with a dielectric material.
Regarding claim 17, Hekmatshoar-Tabari as combined further discloses that the bipolar junction transistor is a lateral bipolar junction transistor (col. 1, line 43).
Regarding claim 18, Hekmatshoar-Tabari discloses in Figs. 1B-4 and 8-10B, forming a semiconductor material (16L, col. 4, lines 64-67:  first semiconductor material; col. 5, lines 1-4:  first semiconductor material is any so long as another material has a greater band gap for emitter/collector; col. 11, lines 59 to col. 12, line 12:  III-V lattice-matched materials, e.g. GaAs, InGaAs, etc.) for a base region (28, col. 13, lines 28-32:  in Figs. 2-4 as formed of a first semiconductor material 16) atop a semiconductor substrate (15L, col. 4, lines 33-42:  InP); and 
forming emitter and collector regions on opposing sides of the base region (34 & 36, col. 13, lines 37-45:  grown as in the previous embodiment of a second semiconductor material, col. 9, lines 45-55: with a band gap larger than that of the first semiconductor material of the base).
Hekmatshoar-Tabari appears not to explicitly disclose etching the semiconductor substrate selectively to facets having a {110} crystalline orientation to provide a trench having an inverted apex geometry underlying at least the base region.
Leidy discloses in Fig. 1, a dielectric region (190, para. [0041]:  isolation material filled trench 112) underlying an HBT (para. [0041]), the dielectric region having an inverted apex geometry (see Fig. 1), wherein sidewalls of the dielectric region extending to an apex of the inverted apex geometry are present on facets of a supporting substrate semiconductor material.  T and fmax of the HBT (Leidy, para. [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the inverted apex dielectric-filled trenches with {110}-oriented trench bottoms of Leidy in the InP substrate layer below the device of Hekmatshoar-Tabari to reduce parasitics and improve fT and fmax of the HBT by, e.g. reducing or eliminating the resistive and higher-k substrate layer adjacent to the collector, emitter, and base bottoms and replacing it with the trench dielectric.  In so doing, the method includes etching the semiconductor substrate selectively to facets having a {110} crystalline orientation to provide a trench having an inverted apex geometry underlying at least the base region.
Regarding claim 19, Hekmatshoar-Tabari as combined further discloses filling the trench having the inverted apex geometry with a dielectric material (Leidy, 870, Fig. 23, para. [0082]).


Claims 2-5 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoar-Tabari in view of Leidy, and as evidenced by or in view of Caneau, Donnelly, and Fan, and further in view of Chang (US PGPub 2015/0287650).
Regarding claim 2, Hekmatshoar-Tabari further discloses that forming the emitter and collector regions comprises: 
forming an extrinsic base structure (18P & 22, Figs. 2-4, cols. 6-7) on a channel portion of the III-V semiconductor material for the base region (28, col. 8, line 43); 
removing exposed portions of the III-V semiconductor material for the base region selectively to the III-V semiconductor substrate (Fig. 8B, col. 13, lines 29-53:  entirely recessing regions 24 & 26, col. 13, lines 46-51:  non-timed selective removal); and 
epitaxially growing a III-V semiconductor material having a wider band gap than the III-V semiconductor material for the base region to provide the emitter and collector regions on the opposing sides of the base region (34 & 36, col. 13, lines 37-45:  grown as in the previous embodiment of a second semiconductor material, col. 9, lines 45-55: with a band gap larger than that of the first semiconductor material of the base).
Hekmatshoar-Tabari as combined appears not to explicitly disclose that the extrinsic base structure is a sacrificial extrinsic base structure.
Chang discloses in Fig. 5-6, 10, and 15, forming a lateral heterojunction bipolar transistor (para. [0048]) by use of a sacrificial extrinsic gate (116b, para. [0032]:  dummy gate), such that removal of the dummy gate facilitated by formation of an interlevel dielectric planarized to have an upper surface coplanar with an upper surface of the dummy gate (502, Fig. 5, para. [0040]) allows for formation of a functional extrinsic base (1502, para. [0067]) including internal spacers (1002, para. [0054]), which help minimize base-to-emitter/collector parasitic capacitance (para. [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sacrificial replacement extrinsic base of Chang in 
Regarding claim 3, Hekmatshoar-Tabari further discloses that the III-V semiconductor substrate comprises indium phosphide (15L, col. 4, lines 33-42:  InP).
Regarding claim 4, Hekmatshoar-Tabari as combined further discloses that said etching the III-V semiconductor substrate comprises: 
forming an interlevel dielectric layer (Chang, 502, Fig. 5, para. [0040]) having an upper surface coplanar with an upper surface of the sacrificial extrinsic base structure; 
etching portions of the Ill-V semiconductor material for the base region not covered by the sacrificial extrinsic base structure to expose the III-V semiconductor substrate (Hekmatshoar-Tabari, Fig. 8B, col. 13, lines 29-53:  entirely recessing regions 24 & 26); 
removing the sacrificial extrinsic base structure (Chang, Fig. 6, para. [0041]); and 
etching the III-V semiconductor substrate selectively to the facets having the {110} crystalline orientation (Leidy, 301 selective to 302, para. [0043-0044]) with a hydrochloric acid containing wet etchant (Caneau, col. 4, line 68:  HCl; Fan, para. [0027] and Table 1:  InP etched by HCl selective to GaAs/InGaAs) to provide the trench having the inverted apex geometry.  The Examiner notes that the order of recitation of steps does not require the order of performance.
Regarding claim 5, Hekmatshoar-Tabari further discloses filling the trench having the inverted apex geometry with a dielectric material (Leidy, 870, para. [0082]).
Regarding claim 11, Hekmatshoar-Tabari further discloses that forming the emitter and collector regions comprises: 
forming an extrinsic base structure (18P & 22, Figs. 2-4, cols. 6-7) on a channel portion of the III-V semiconductor material for the base region (28, col. 8, line 43); 

epitaxially growing a III-V semiconductor material having a wider band gap than the III-V semiconductor material for the base region to provide the emitter and collector regions on the opposing sides of the base region (34 & 36, col. 13, lines 37-45:  grown as in the previous embodiment of a second semiconductor material, col. 9, lines 45-55: with a band gap larger than that of the first semiconductor material of the base).
Hekmatshoar-Tabari as combined appears not to explicitly disclose that the extrinsic base structure is a sacrificial extrinsic base structure.
Chang discloses in Fig. 5-6, 10, and 15, forming a lateral heterojunction bipolar transistor (para. [0048]) by use of a sacrificial extrinsic gate (116b, para. [0032]:  dummy gate), such that removal of the dummy gate facilitated by formation of an interlevel dielectric planarized to have an upper surface coplanar with an upper surface of the dummy gate (502, Fig. 5, para. [0040]) allows for formation of a functional extrinsic base (1502, para. [0067]) including internal spacers (1002, para. [0054]), which help minimize base-to-emitter/collector parasitic capacitance (para. [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sacrificial replacement extrinsic base of Chang in Hekmatshoar-Tabari as combined to form internal spacer and further reduce base-to-emitter/collector parasitic capacitance.  In so doing, the extrinsic base structure is a sacrificial extrinsic base structure.
Regarding claim 12, Hekmatshoar-Tabari further discloses that the III-V semiconductor substrate comprises indium phosphide (15L, col. 4, lines 33-42:  InP).
Regarding claim 13, Hekmatshoar-Tabari as combined further discloses that said etching the III-V semiconductor substrate comprises: 

removing the sacrificial extrinsic base structure (Chang, Fig. 6, para. [0041]); and 
etching the III-V semiconductor substrate selectively to the facets having the {110} crystalline orientation (Leidy, 301 selective to 302, para. [0043-0044]) with a hydrochloric acid containing wet etchant (Caneau, col. 4, line 68:  HCl; Fan, para. [0027] and Table 1:  InP etched by HCl selective to GaAs/InGaAs) to provide the trench having the inverted apex geometry.  The Examiner notes that the order of recitation of steps does not require the order of performance.
Claims 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoar-Tabari in view of Leidy, Caneau, Donnelly, Fan, and Chang, and further in view of Kanemoto (US PGPub 2007/0102735).
Regarding claim 6, Hekmatshoar-Tabari as combined appears not to explicitly disclose that the dielectric material is selected from the group consisting of organosilicate glass (OSG), fluorine doped silicon dioxide, carbon doped silicon dioxide, porous silicon dioxide, porous carbon doped silicon dioxide, spin-on organic polymeric dielectrics, hydrogen silsesquioxane (HSQ), methylsilsesquioxane (MSQ), and combinations thereof.
Kanemoto discloses in Fig. 10-11 and para. [0103-0104], filling a cavity under a transistor with HSQ or MSQ to provide low dielectric constant supporting fill and thus reduce parasitic capacitance (para. [0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use HSQ or MSQ to provide support and reduce parasitic capacitance.  In so doing, the dielectric region is comprised of HSQ or MSQ.
Regarding claim 7, Hekmatshoar-Tabari as combined further discloses forming a functional extrinsic base structure (Chang, 1002 & 1502, Fig. 15, para. [0054] & [0067]).

Kanemoto discloses in Fig. 10-11 and para. [0103-0104], filling a cavity under a transistor with HSQ or MSQ to provide low dielectric constant supporting fill and thus reduce parasitic capacitance (para. [0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use HSQ or MSQ to provide support and reduce parasitic capacitance.  In so doing, the dielectric region is comprised of HSQ or MSQ.
Regarding claim 16, Hekmatshoar-Tabari as combined further discloses forming a functional extrinsic base structure (Chang, 1002 & 1502, Fig. 15, para. [0054] & [0067]).
Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoar-Tabari in view of Leidy, and as evidenced by or in view of Caneau, Donnelly, and Fan, and further in view of Sonsky (US PGPub 2009/0127615).
Regarding claim 8, Hekmatshoar-Tabari as combined appears not to explicitly disclose that the trench having the inverted apex geometry provides an air gap in the bipolar junction transistor.
Sonsky discloses isolation cavities (26, para. [0055]; 130, para. [0068]) which may be left unfilled (para. [0031]) to provide the lowest dielectric constant and capacitance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to leave the trenches of Hekmatshoar-Tabari as combined unfilled to provide the lowest dielectric constant and capacitance.  In so doing, the trench having the inverted apex geometry provides an air gap in the bipolar junction transistor.

Sonsky discloses isolation cavities (26, para. [0055]; 130, para. [0068]) which may be left unfilled (para. [0031]) to provide the lowest dielectric constant and capacitance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to leave the trenches of Hekmatshoar-Tabari as combined unfilled to provide the lowest dielectric constant and capacitance.  In so doing, the trench having the inverted apex geometry provides an air gap in the semiconductor device.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoar-Tabari in view of Leidy, and as evidenced by or in view of Caneau, Donnelly, Fan, and Chang, and further in view of Harame (US PGPub 2014/0284758).
Regarding claim 14, Hekmatshoar-Tabari as combined further discloses forming an interlevel dielectric layer (Chang, 502, Fig. 5, para. [0040]) having an upper surface coplanar with an upper surface of the sacrificial extrinsic base structure. 
Hekmatshoar-Tabari as combined appears not to explicitly disclose forming an interlevel dielectric layer having an upper surface coplanar with an upper surface of the sacrificial extrinsic base structure prior to said etching portions of the III-V semiconductor material.
Harame discloses in Figs. 3-4 and para. [0021-0024], forming trenches in the substrate under a BJT by forming an interlevel dielectric layer (32/34) having an upper surface coplanar with an upper surface of a sacrificial extrinsic base (16/24/29, para. [0018-0019]; para. [0037]: later removed), the interlevel dielectric layer forming spacers serving as a self-aligned etch mask for initial substrate trench etch (para. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the spacers of Harame in Hekmatshoar-Tabari as combined to provide a self-aligned trench etch mask.  In so doing, the method includes forming an interlevel 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891        

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891